Appeals by defendant from a judgment of the Supreme Court, Queens County, rendered September 28, 1967, and an order of said court dated January 4, 1968. The court is in receipt of a handwritten letter from appellant, dated February 13, 1970, stating that he wishes to withdraw the appeals, and a letter from his assigned counsel, dated March 31, 1970, that he consents to the withdrawal of the appeals. Under the circumstances, the court directs that the appeals be deemed withdrawn. Rabin, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.